    Case 1:20-cv-01814-DAD-EPG Document 53-1 Filed 05/24/21 Page 1 of 11


JEAN E. WILLIAMS, Acting Assistant Attorney General
Environment & Natural Resources Division
JEFFREY S. THOMAS, Trial Attorney (VA Bar No. 86439)
Natural Resources Section
United States Department of Justice
P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 514-3553
Facsimile: (202) 305-0506
jeffrey.thomas2 @usdoj.gov
Attorneys for Federal Defendants



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA


   HOOPA VALLEY TRIBE,
             Plaintiff,
   v.
                                                       Case No. 1:20−cv−01814−DAD-EPG
   UNITED STATES BUREAU OF
   RECLAMATION; DAVID BERNHARDT,
   in his official capacity as Secretary of the
   Interior; BRENDA BURMAN, in her
   official capacity as Commissioner of the
   United States Bureau of Reclamation;
   ERNEST CONANT, in his official capacity
   as U.S. Bureau of Reclamation California-
   Great Basin Regional Director; and UNITED
   STATES DEPARTMENT OF THE
   INTERIOR

              Defendants.



                                MOTION TO CONSOLIDATE

        The United States respectfully moves this Court to consolidate this case with two closely

related cases: North Coast Rivers Alliance v. United States Department of the Interior, No. 1:16-

cv-00307-DAD-SKO (hereinafter, “N. Coast”) and Center for Biological Diversity v. United
       Case 1:20-cv-01814-DAD-EPG Document 53-1 Filed 05/24/21 Page 2 of 11


States Bureau of Reclamation, No. 1:20-cv-00706-DAD-EPG (hereinafter, “CBD”).1 The Court

already sua sponte related the three cases, noting they “involve overlapping parties, properties,

claims, events and/or questions of fact or law,” and that “assignment of the actions to the same

district judge and magistrate judge will promote convenience, efficiency and economy for the

court and parties.” Hoopa Valley, No. 1:20−cv−01814−DAD-EPG, Order Relating Cases and

Reassigning District Judge, ECF No. 37, December 29, 2020. By consolidating the cases, the

Court can further promote convenience, efficiency and economy without prejudicing any party.

         I.      BACKGROUND

         In 2016 Congress passed the Water Infrastructure Improvements for the Nation Act

(“WIIN Act”), Pub. L. No. 114-322, § 4011 (2016) (“WIIN Act”) to, among other things, allow

Central Valley Project (“CVP”) water contractors to prepay CVP-related construction debts they

owed to the United States, something that was previously not allowed. Pub. L. No. 114-322, §

4011(a), 130 Stat. 1628, 1878 (2016). To facilitate accelerated repayment of debts, Congress

requires the Secretary of Interior (the “Secretary”), upon the request of any water contractor, to

convert existing water service and repayment contracts into prepayment contracts. Since the

WIIN Act was passed, 80 out of approximately 198 CVP water contractors who have contracts

eligible for conversion have requested conversions. Declaration of Lisa M. Holm, May 17, 2021

¶ 5 (“Holm Decl.”), attached as Exhibit A. The Federal Defendants have already converted 68

contracts as required by the WIIN Act, and 22 more are in the process of being converted. Id. ¶

6. In response to the conversion of these prepayment contracts, Plaintiffs bring a number of

closely-related claims in the three cases.




1
    The Federal Defendants have also filed motions to consolidate in the N. Coast and CBD cases.
                                                2 | P a g e | Federal Defendants’ Motion to Consolidate
    Case 1:20-cv-01814-DAD-EPG Document 53-1 Filed 05/24/21 Page 3 of 11


       A. N. Coast

       Plaintiffs North Coast Rivers Alliance, California Sportfishing Protection Alliance,

Pacific Coast Federation of Fishermen’s Associations, San Francisco Crab Boat Owners

Association, Inc., and Institute for Fisheries Resources (collectively, “N. Coast Plaintiffs”)

originally challenged the National Environmental Policy Act (“NEPA”) analysis for the renewal

of six interim water service contracts in their 2016 Complaint and First Amended Complaint.

Following the conversions of these interim water service contracts into permanent prepayment

contracts as required by the WIIN Act,2 the N. Coast Plaintiffs amended their complaint seeking

the invalidation of certain prepayment contracts. The N. Coast Plaintiff now claims that the

Federal Defendants violated NEPA and the Administrative Procedures Act (“APA”) by failing to

prepare an Environmental Impact Statement (“EIS”) before converting the contracts as required

by the WIIN Act. Additionally, they allege that the Federal Defendants violated the Central

Valley Project Improvement Act (“CVPIA”) and the APA by failing to prepare an EIS before

converting the contracts; that Federal Defendants’ approval of the prepayment contracts was

improper because certain CVP contractors did not first obtain a state court validation of the

contracts; that Federal Defendants violated certain procedural regulations related to public

review of the draft prepayment contracts; and that certain prepayment contracts exceed acreage

limitations, violate irrigation suitability requirements, and fail to comply with water quality

standards under federal law. Like the Plaintiffs in CBD and Hoopa Valley, the N. Coast

Plaintiffs seek a judicial declaration invalidating the converted WIIN Act contracts, an injunction




2
 We use the term “prepayment contract” to describe contracts converted under the WIIN Act, as
distinguished from more traditional 9(c)(1) and 9(d) “repayment” and 9(c)(2) and 9(e) “water
service” contracts, 43 U.S.C. § 485h (c), (d) & (e).
                                                3 | P a g e | Federal Defendants’ Motion to Consolidate
    Case 1:20-cv-01814-DAD-EPG Document 53-1 Filed 05/24/21 Page 4 of 11


precluding the Federal Defendants from converting additional contracts, and their attorneys’ fees

and costs.

          There are currently two fully-briefed motions pending in N. Coast: (i) the Federal

Defendants’ Motion to Dismiss as Moot Plaintiffs’ NEPA claim related to the interim water

service contracts, and (ii) the Intervenors’ Motion to Dismiss as Moot Plaintiffs’ claim related to

the interim water service contracts and to Compel Joinder of Absent Water Contractors. See ECF

Nos. 130, 131. The Court stayed the case until May 12, 2021. No amended scheduling order

has been entered to address Plaintiffs’ new claims regarding the validity of the WIIN Act

conversions, and no Rule 16 conference has been held to set a schedule for addressing these

claims.

          B. CBD

          On May 20, 2020, Center for Biological Diversity, Restore the Delta, and Planning and

Conservation League (collectively, “CBD Plaintiffs”) filed their Complaint in this Court,

asserting that the Federal Defendants violated NEPA. On April 2, 2021 The CBD Plaintiffs filed

their First Amended and Supplemental Complaint which added allegations that the Federal

Defendants violated the Endangered Species Act (“ESA”) and named numerous contractors as

defendants. Plaintiffs claim the Federal Defendants were not permitted to convert water service

contracts under the WIIN Act without first preparing an EIS or Environmental Assessment

(“EA”) and that the Federal Defendants were required to engage in consultation or seek the

concurrence of the United States Fish and Wildlife Service (“FWS”) and the National Marine

Fisheries Service (“NMFS”) before approving the WIIN Act contract conversions. The CBD

Plaintiffs ask that the converted contracts be invalidated, that the Federal Defendants be enjoined




                                                 4 | P a g e | Federal Defendants’ Motion to Consolidate
    Case 1:20-cv-01814-DAD-EPG Document 53-1 Filed 05/24/21 Page 5 of 11


from converting additional contracts until the government complies with NEPA and the ESA,

and that they be awarded their litigation costs and attorneys’ fees.

       This Court’s April 12th Order requires the United States to file a responsive pleading by

June 11, 2021. Additionally, Magistrate Judge Grosjean has set a scheduling conference for June

23, 2021.

       C. Hoopa Valley

       Like the N. Coast and CBD Plaintiffs, the Hoopa Valley Tribe (“Tribe”) have sued the

Federal Defendants seeking a judicial declaration invalidating the WIIN Act contracts, an

injunction precluding the Federal Defendants from converting additional contracts, and an award

of their attorneys’ fees and costs. The Tribe claims the Federal Defendants violated the CVPIA

and NEPA when converting water service and repayment contracts into prepayment contracts.

The Federal Defendants have moved to dismiss the Tribe’s CVPIA claim and, like in CBD and

N. Coast, have also moved to require the joinder of absent CVP water contractors. The fully-

briefed Motion to Dismiss and to Require the Joinder of Absent Contractors is still pending

following a brief stay.3 No scheduling order has been entered, and a Rule 16 conference has not

been scheduled.

        Moreover, the Federal Defendants successfully moved to transfer this case from the

Northern District to the Eastern District so that it could be consolidated with N. Coast and CBD.

When transferring this case, Judge Seeborg recognized that judicial efficiencies would be gained

by having one judge decide Hoopa Valley, CBD, and North Coast. Additionally, after the




3
 The joinder issue in Hoopa Valley is the same as the joinder issue the Court has already ruled
on in the CBD case.

                                                5 | P a g e | Federal Defendants’ Motion to Consolidate
     Case 1:20-cv-01814-DAD-EPG Document 53-1 Filed 05/24/21 Page 6 of 11


transfer this Court entered an order relating this case to several others currently pending in the

Eastern District, including N. Coast and CBD.

    II.       LEGAL STANDARD

           This Court possesses broad discretion under Federal Rule of Civil Procedure 42(a)4 to

consolidate cases. See Pierce v. County of Orange, 526 F.3d 1190, 1203 (9th Cir. 2008) (“A

district court generally has ‘broad’ discretion to consolidate actions. . . .”).5 For cases to be

consolidated they must share common questions of law or fact. See In re Adams Apple, Inc., 829

F.2d 1484, 1487 (9th Cir. 1987). Consolidation is appropriate where gains in judicial efficiency

and consistency outweigh any risk of delay, confusion, or prejudice that might result. Id.; see

also Single Chip Systems Corp. v. Intermec IP Corp., 495 F.Supp.2d 1052, 1057 (S.D. Cal.

2007) (the Court must “weigh[ ] the saving of time and effort consolidation would produce

against any inconvenience, delay or expense that it would cause.” (quoting Huene v. United

States, 743 F.2d 703, 704 (9th Cir. 1984)).

    III.      ARGUMENT

           The Court should grant Federal Defendants’ Motion to Consolidate because consolidation

will save the Court time and effort managing these closely related cases, and because there is no

risk of delay, confusion or prejudice.




4
 The purpose of Rule 42(a) is to enhance trial court efficiency, avoid unnecessary duplication of
evidence and procedures, and to avoid the substantial danger of inconsistent adjudications. See
E.E.O.C. v. HBE Corp, 135 F.3d. 543, 551 (8th Cir. 1998).
5
 The Court’s discretion is particularly broad where, as here, the cases are all in the same District.
See Investors Research Co. v. U.S. Dist. Court, 877 F.2d 777, 777 (9th Cir. 1989).
                                                 6 | P a g e | Federal Defendants’ Motion to Consolidate
     Case 1:20-cv-01814-DAD-EPG Document 53-1 Filed 05/24/21 Page 7 of 11


            A. The Court should consolidate N. Coast, CBD, and Hoopa Valley because they
               share common parties, questions of law, and facts.

        When deciding whether to consolidate cases, the ‘threshold issue is whether the two

proceedings involve a common party and common issues of fact or law.”. See Pierce v. San

Diego Unified Port Dist., No. 03CV 172 IEG(AJB), 2006 WL 8440784, at *2 (S.D. Cal. Mar.

13, 2006)quoting Seguro de Servicio de Salud v. McAuto Sys. Group, 878 F.2d 5, 8 (1st Cir.

1989)). That standard is met here because the three cases have common parties, involve an

overlapping factual record, and share similar legal issues.

        First, although the cases have different plaintiffs, the Federal Defendants are defending

all three cases. Moreover, it is likely that overlapping CVP contractors will also be joined in all

three cases.6 The Court has already ruled in CBD that CVP contractors are necessary parties and

must be joined if the plaintiffs seek to invalidate their contracts. If the Court grants similar

pending joinder motions in N. Coast and Hoopa, the CVP contractors will also be joined in those

cases. Therefore, the three cases presently share common parties and are likely to have

additional common parties.

        Second, the cases share common facts because the Plaintiffs in all three cases seek to

invalidate converted prepayment contracts and seek injunctions to stop additional conversions.

As noted above, the Federal Defendants have already converted 68 contracts as required by the

WIIN Act, and 22 more are in the process of being converted. See Holm Decl. ¶ 6. The

administrative record will likely be identical, or at least substantially similar, in all three cases.

Because overlapping documents and agency decisions are at issue in all three cases, N. Coast,

CBD and Hoopa Valley clearly share common facts.


6
 Certain CVP contractors are already parties in two of the cases (Westlands, for example, is a
party in N. Coast and CBD and has filed a motion to intervene in Hoopa Valley).
                                                  7 | P a g e | Federal Defendants’ Motion to Consolidate
    Case 1:20-cv-01814-DAD-EPG Document 53-1 Filed 05/24/21 Page 8 of 11


       Third, there is substantial commonality and overlap between the Plaintiffs’ legal claims.

All of the Plaintiffs argue that the Federal Defendants violated NEPA by converting water

service and repayment contracts into prepayment contracts under the WIIN Act without

preparing an EIS or EA. Thus, all three cases have identical NEPA claims. Additionally, the

Tribe and N. Coast Plaintiffs claim Federal Defendants violated the CVPIA. Although the

Plaintiffs will likely make some claim-specific sub-arguments, the main thrust of all three cases

is the same—whether the WIIN Act conversions were lawful. Therefore, the other legal claims

will turn on similar arguments.

       Because N. Coast, CBD, and Hoopa Valley all involve the same Federal Defendants, a

similar record, and common legal issues, consolidation is appropriate.

           B. Consolidating N. Coast, CBD, and Hoopa Valley will promote judicial
              efficiency and consistency and there is no risk of delay, prejudice or
              confusion

       Because Rule 42(a)’s threshold question of legal and factual commonality is satisfied

here, the Court must proceed to “balance the savings of time and effort that consolidation will

produce against any inconvenience, delay, confusion, or prejudice that may result.” Hanks v.

Briad Rest. Grp., LLC, No. 214CV00786GMNPAL, 2017 WL 1650024, at *1 (D. Nev. May 1,

2017). As part of this inquiry, the Court may consider several factors, including: (i) whether

consolidation will avoid duplicative effort by the Court and the attorneys; (ii) whether the

addition of varying parties and legal claims will confuse the trier of fact; and (iii) whether the

cases are in different stages of litigation. See Turney v. Atencio, No. 1:18-CV-00001-BLW,

2019 WL 254238, at *1 (D. Idaho Jan. 17, 2019) (citing 9 Wright & Miller, Federal Practice and

Procedure § 2383 (2006)); Rollolazo v. BMW of N. Am., LLC, No. CV1600966BROSSX, 2016

WL 9173465, at *3 (C.D. Cal. Sept. 15, 2016).


                                                 8 | P a g e | Federal Defendants’ Motion to Consolidate
       Case 1:20-cv-01814-DAD-EPG Document 53-1 Filed 05/24/21 Page 9 of 11


         Here, judicial and party efficiency will undoubtedly be gained by consolidating these

three cases. First, by entering one scheduling order that governs all three cases, consolidation

eases the Court’s and the parties’ managerial and administrative burdens.7 For example, if there

are any disputes regarding the scope of the administrative record, those disputes can be

addressed by one comprehensive set of briefing rather than three distinct sets of briefs. Second,

consolidation allows the parties to coordinate their efforts, saving time and expense on both

sides. And finally, with consolidated cases, the parties can take a comprehensive approach and

file the administrative record once (instead of thrice) and can file omnibus motions for summary

judgment rather than piece-meal, case-specific motions. For all these reasons, and others,

consolidation will result in efficiencies.

         Further, the gained efficiencies will not result in any confusion because this case will be

resolved by the Court after its review of the administrative record. Therefore, this is not a case

where the combination of multiple parties and claims could potentially confuse a jury. The risk

of confusion is simply a non-factor.

         And finally, there is no risk of delay or prejudice because all of the cases are essentially

at the same stage. No scheduling order has been entered in any of the cases and there is currently

no deadline to file the administrative record or dispositive motions. Because the cases are at

virtually identical stages of litigation, consolidation runs no risk of harm to the parties.

Moreover, the parties’ independence, including their unique litigation strategies, will not suffer

from consolidation. See Hall v. Hall, 138 S. Ct. 1118, 1128, 200 L. Ed. 2d 399 (2018) (“as of

1933 and the Johnson case of that year, it was well settled that consolidation in the federal courts

did not merge the separate cases into a single action” quoting G. Virden, Consolidation Under


7
    For example, Judge Grosjean can schedule and hold one Rule 16 conference instead of three.

                                                  9 | P a g e | Federal Defendants’ Motion to Consolidate
    Case 1:20-cv-01814-DAD-EPG Document 53-1 Filed 05/24/21 Page 10 of 11


Rule 42 of the Federal Rules of Civil Procedure, in 141 F.R.D. 169, 173–174 (1992)). The

parties will still be able to advocate independently for their positions by filing their own

pleadings and the Court will enter distinct judgments. Id. Consolidation is merely a tool to

assist the Court and the parties with the management of related cases.

   IV.      CONCLUSION
         Under these circumstances – where judicial efficiency can be gained and there is no risk

of confusion, prejudice or delay – consolidation should be ordered. The United States

respectfully requests that this Court consolidate N. Coast, CBD, and Hoopa Valley.



      DATED: May 24, 2021.

                                       Respectfully submitted,
                                       JEAN E. WILLIAMS, Acting Assistant Attorney General
                                       United States Department of Justice
                                       Environment & Natural Resources Division

                                       /s/ J. Scott Thomas
                                       JEFFREY SCOTT THOMAS
                                       Trial Attorney
                                       U.S. Department of Justice
                                       Counsel of Record for the Federal Defendants




                                               10 | P a g e | Federal Defendants’ Motion to Consolidate
    Case 1:20-cv-01814-DAD-EPG Document 53-1 Filed 05/24/21 Page 11 of 11


                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 24, 2021, I electronically filed the foregoing document

and its attachment with the Clerk of the Court using the CM/ECF system, which will send

notification of the filing to all parties.



                                                     /s/ J. Scott Thomas
                                                     JEFFREY SCOTT THOMAS




                                              11 | P a g e | Federal Defendants’ Motion to Consolidate
